DETAILED ACTION
This Office action for U.S. Patent Application No. 17/505,624 is responsive to communications filed 31 October 2022, in reply to the Non-Final Rejection of 15 August 2022.
Claims 1–17 are pending, of which claims 11–17 are new.
In the previous Office action, claims 1, 2, and 7–10 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2007/0055099 A1 (“Kimoto”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.  Applicant presents a brief and unsubstantiated allegation that “Kimoto discloses inserting a dummy component into a gap portion to suppress the fluctuation of the average level, not to monitor whether or not an abnormality has occurred, much less based on a frame period as recited in the independent claims” (emphasis in original).  This argument fails at least because:
Applicant has not provided a specific citation or quotation of the relevant portions of Kimoto that recite the allegedly distinguishing material.  As such, the naked assertion regarding the alleged contents of Kimoto and their alleged incompatibility with claim 1 is not considered to have substantial probative value.  M.P.E.P. § 2145(I), “Attorney argument is not evidence . . . [t]he arguments of counsel cannot take the place of evidence in the record”.
Claim 1 recites monitoring whether or not an abnormality occurs, but does not recite the result of finding an abnormality during monitoring.  Claim 1 does not preclude the monitoring of an abnormality being used to suppress the abnormality.  To the extent that the Kimoto suppression is incompatible with the claimed monitoring (which the examiner does not concede), such patentable distinction would be outside the scope of claim 1.
Similarly, considering the allegation that Kimoto teaches suppressing a fluctuation, and the claimed invention does not, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Overall, considering the dearth of substance in the 31 October 2022 argument, Applicant has not met the burden of proof to show that the Non-Final Rejection was in error.  M.P.E.P. § 2142, “Once the examiner sets out this prima facie case [of obviousness], the burden shifts to the [applicant] to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner’s evidence” (quoting ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66 (Fed. Cir. 2016)).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7–10 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2007/0055099 A1 (“Kimoto”).
Kimoto, directed to a capsule endoscope, teaches with respect to claim 1 a control device comprising:
first detection circuitry configured to detect a horizontal synchronization signal from video data output from the medical imaging device (¶¶ 0057–58, receiving apparatus 3 receives radio signals transmitted from capsule endoscope 2),
the video data including at least the horizontal synchronization signal (¶¶ 0058–59, data transmitted from capsule endoscope 2 includes horizontal blanking interval including dummy component); and
a monitoring circuitry configured to monitor whether or not an abnormality occurs in one frame period of the video data based on a period of the horizontal synchronization signal detected by the first detection circuitry (¶¶ 0058–63, determining whether horizontal blanking interval includes the dummy component, or a gap) for a predetermined n-th time after polarity of the field signal is switched (¶ 0052, counter).
The claimed invention differs from Kimoto in that in the claimed invention specifies generation circuitry configured to output a field signal to the medical imaging device.  Kimoto does not disclose any communication, for example a control signal, from the external apparatus to the capsule endoscope 2.  However, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the Kimoto system to perform some aspect of controlling the capsule endoscope 2 remotely instead of the capsule being self-contained for the predictable benefit of enabling a smaller capsule by reducing computational complexity, and since it has been held that rearrangement of prior art components without modification of their operation is insufficient to establish patentability.  M.P.E.P. § 2144.04(VI)(C).

Regarding claim 2, Kimoto teaches the control device according to claim 1, wherein the monitoring circuitry is configured to monitor whether or not an abnormality occurs in the one frame period based on the period of the horizontal synchronization signal detected by the first detection circuitry for the first time immediately after the polarity of the field signal is switched (¶¶ 0061–63, detect dummy component or its absence immediately upon receipt of horizontal blanking period).

Regarding claim 7, Kimoto makes obvious the control device according to claim 1, wherein the medical imaging device is an endoscope (¶¶ 0037–41, capsule endoscope 2).

Regarding claim 8, Kimoto makes obvious a medical observation device configured to image a subject and outputs video data (¶¶ 0056–59, capsule endoscope 2 that transmits video data);
and
a control device configured to connect with the medical imaging device (Fig. 1, receiving apparatus comprising antenna array 7 and external device 8 having wireless connection to capsule endoscope 2), the control device including:
[the claim 1 control device] (claim 1 rejection supra).

Regarding claim 9, Kimoto makes obvious a control method executed by a control device that includes a processor having hardware (Fig. 2, external device 8 comprising circuitry including control unit 15)
and to which a medical imaging device is connected (Fig. 1, wireless connection to capsule endoscope 2 through receiving antennae 7), the control method comprising:
outputting a field signal to the medical imaging device (obvious to modify the Kimoto capsule endoscope system to control capsule endoscope 2 remotely for predictable result of smaller capsule requiring less computational complexity, M.P.E.P. § 2144.04(VI)(C));
detecting a horizontal synchronization signal from video data output from the medical imaging device (¶¶ 0057–58, receiving apparatus 3 receives signals transmitted from capsule endoscope 2),
the video data including at least the horizontal synchronization signal (¶¶ 0058–59, data transmitted from capsule endoscope 2 includes horizontal blanking interval including dummy component); and
monitoring whether or not an abnormality occurs in one frame period of the video data based on a period of the horizontal synchronization signal (¶¶ 0058–63, determining whether horizontal blanking interval includes the dummy component, or a gap) detected for a predetermined n-th time after polarity of the field signal is switched (¶ 0052, counter).

Regarding claim 10, Kimoto makes obvious a non-transitory computer-readable medium on which an executable program is recorded, the program causing a processor of a computer to execute:
outputting a field signal to the medical imaging device (obvious to modify the Kimoto capsule endoscope system to control capsule endoscope 2 remotely for predictable result of smaller capsule requiring less computational complexity, M.P.E.P. § 2144.04(VI)(C));
detecting a horizontal synchronization signal from video data output from the medical imaging device (¶¶ 0057–58, receiving apparatus 3 receives signals transmitted from capsule endoscope 2),
the video data including at least the horizontal synchronization signal (¶¶ 0058–59, data transmitted from capsule endoscope 2 includes horizontal blanking interval including dummy component); and
monitoring whether or not an abnormality occurs in one frame period of the video data based on a period of the horizontal synchronization signal (¶¶ 0058–63, determining whether horizontal blanking interval includes the dummy component, or a gap) detected for a predetermined n-th time after polarity of the field signal is switched (¶ 0052, counter).

Allowable Subject Matter
Claims 3–6 and 11–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487